On Rehearing.
The opinion of the Court was delivered by
Bermudez, C. J.
The employment of a person exclusively by another at a fixed salary, is not the test to ho applied to determine whether such persou is or not a “ cleric,” within the meaning of Article 206 of the Coustitution.
A bookkeeper is certainly a cleric, yet one may be the bookkeeper of more than one patron or employer.
Clerks are not invariably remunerated by a fixed salary. Some are *80compensated by a percentage on the amount of business wliicli they do for their patron, and even are allowed to participate in the profits of the concern.
Clerks are no doubt agents, but their powers are brief and are generally restricted to the local business stand. Travelling agents are not clerks, for they go out and do business outside of the stand, beyond the limits of a citjr or parish, even of a State, in which their principals have their establishments. Because a travelling agent does business for one person or firm only and for a fixed compensation, he does not thereb3T become a clerk. ■ If he were not on that account, then a travel-ling agent doing business for several persons or firms, should be considered as a clerk for each and could never be made to pay the license to which the State intended to subject such agents, whether residents or not. Then again, .clerks could be travelling agents and travelling agents could be clerks.
There certainly exists a difference between the calling of a clerk and that of a travelling agent, which prevents the one from being the other at the same time, in relation to the same patron. The names or terms are not convertible.
It cannot he presumed that the legislature intended to exact a license from persons exempted from such by the organic law. The contrary should be assumed, that those only were intended to be taxed who were not exempt from taxation by the Constitution. It is clear that the legislature designed to discriminate between clerks and travelling agents.
The action and determination of the Court in Colley vs. Labourette, 7 An. 222, in which the plaintiff, employed by a maker and vendor of maps, in procuring information for his maps, getting subscribers and selling the. maps, etc., was treated as a clerk, is no guide for a proper definition of the work clerk. The Court guardedly said : “ His employments were much the aspect of agencies, but the District Court, the counsel of the parties and the witness to his original employment have regarded him as a clerk, and we see no sufficient reason to take a different view of his employment.”
The definitions contained in Webster and Bouvier, previously given, are correct as far as they go ; but are not sufficiently comprehensive.
In the investigation made of the merits of this case, little or no assistance was derived from the jurisprudence, within reach, of other States or England. Research was prosecuted further. That system was consulted successful^ from which ours emanates. There is found, what can be considered a full and complete definition of the word clerk, from a commercial standpoint:
*81“ En matiere commerciale lc commis proprement dit est tin véritable préposó d’un cominercant.” Diet. Gén. Raisonnó, Ed. Brux. 1836, verbo Commis, p. 162.
“ On distingue en outre habit,uellementparmi les commis proprement dits: les commis sódentaires qui exerceut leurs fonctions au siége ujéme de l’établissement auquel ils sont attaches et les commis voyageurs, qui parcoureut diverses provinces añn de faire des achats et des ventes pour le compte de la maison qui les cmploie. Toutefois l’expression commis se prend souvent dans un sens gónórique et s’applique a tous les préposés d’un cominercant. Tons les commis quelles que soient leurs fonctions sont les mandataires des commercants auxquels ils out loué leurs services.” Goujet & Merger, Dr. Com., verbo Commis, p. 134.
“ II (le commis) prend le nom de commis voyageur si au lieu d’etre préposé a un établissement, il est cliargé de vendre, acheter, prendre ou oft'rir des commissions.” Diet. Gén. Raisonné, verbo Commis, p. 162.
“ Un cominercant dont le commerce est ótenda et dótaillé, a nécessairement un grand nombre d’employés sous des noms divers, dont les plus conuus sont commis, caissiers, etc.” Pardessus, Dr. Com. vol. 1, p. 42.
“ Les appointements ou salaires des commis sont fixós a l’année, au mois, ou á la jouruée.”
“ Lorsqn’un cominercant au lien de donuer des appointements fixes á un de ses employés lui promet une part quelconque de ses bónéfices annuels, cc commis est locateur de ses services sans condition aléatoire.” Pardessus, Dr. Com., vol. 3. p. 4.
Le commis voyageur est le “ commis charge de reprósenter la maison de commerce qui l’emploie de vendre les inarchandises de cette maison, ou de faire des actes dont cette maison a besoin dans les lieux ou elle le fait voyager.
“Les commis voyageurs sont soumis aux méme régles que les mitres commis pour ce qui concerne leurs rapports avec leur patron ou avec les tiers.” Repertoire J.. P., verbo Commis Voyageur, p. 689; Goujet; & Merger, verbo C. V., pp. 139, 140.
“ Les commis agissent toujours au nom de leurs patrons et étant aux gages exclusifs des nógociants qui les emploient, different du courtier et du commissionnaire qui agissent en leur nom personnel et pour le compte de tous ceux quiveulent recourirá leurministére.” Pardessus, Dr. Com., vol. 1, No. 33; Goujet & Merger, verbo Commis, No. 8.
Prom all the foregoing authorities it clearly results, that a clerk can well be employed without ceasing to be such, as a travelling clerk, under the circumstances in which'the defendants have acted.
*82It is unnecessary that an express or formal authoritative definition of the word “ clerk” be now given. It is more prudent and, therefore, better to abstain therefrom, and simply to say that the defendants are clerks within the meaning of the commercial law, and that as they represent employers who have paid their license, they are shielded from taxation under the shape of a license on them as travelling agents.
A different interpretation of the word “ cleric” in the Constitution, and of the words “ travelling agents” in the Revenue Statute, would lead to hardships which certainly were not in legislative contemplation when the law ivas adopted, viz: in requiring from a travelling clerk a license, when one had already been paid by his employer or principal, who, if himself travelling, would have to pay no other, and in exacting from such resident employee a license for each parish, while the non-resident agent would be demanded one only, for the same amount, and be authorized to operate in every parish throughout the State.
With such hardships we have strictly, however, nothing to do. We are well mindful of the wise provision of the Code, that the dictinction of laws into odious laws and laws entitled to favor, with a view of narrowing or extending their construction, cannot be made by those whose duty it is to interpret .them.
Travelling clerks are not travelling agents, in the sense of Act No. 4 of 1881.
Before concluding, we think it is our duty to say that we are satisfied that the words “ travelling agent” were inserted in the revenue law in question to obviate a fatal discrimination which we ourselves had found to exist and which provoked our decision in McGuire vs. Parker, rejmrted in 32 An. p. 832.
We add, that we adhere to our previous opinion in the present suit, so far as it declares the Act constitutional.
Our interpretation of that word in the present case is far from writing it out of the revenue law. We have only expounded its meaning, purport and object, leaving it, as' inserted in the statute, altogether untouched.
.The words “ travelling agent,” found in the law in question, were intended to apply, not to travelling clerks, but to all commercial agents, brokers, or intermediaries, residents or not, who do business as general agents on their own account; who negotiate matters for whoever employs them; whose services are not devoted exclusively to the interest of anyone in particular; who may act as the common ’mandatory of two or more parties, and who receives such compensation as may be agreed upon.
Persons who represent parties who have not paid a license, though *83they might be otherwise classed as “clerics'1'1 would not, however, be permitted to set up such capacity to resist payment of a license as travelling agent, because they would be engaged in doing, without a license, that which their principals could have no right to do without such license. Such agency could be, in such a case, no protection to them. R. C. C. 3016; Pardessus Dr. Com. vol. 1, p. 38; Goujet & Merger, verbo Commis Voyageur, No. 8.
It is, therefore, ordered that the decree herein previously made be set aside and that the judgments appealed from be reversed, and that judgment be now rendered in favor of the defendants in each case, with costs in both Courts.
Justices Poché and Fenner concur in the decree, for the reasons given in their original opinion and for the reasons stated in the present opinion, not inconsistent with the former.
Justices Todd and Manning dissent, adhering to their original opinion.